Title: III-C-3. Schedule C: Account of Martha Parke Custis’s Share of the Estate, c.October 1759
From: Washington, George
To: 



[c.October 1759]



Dr




Miss Martha Parke Custis
Sterling
Currency


To Sundries out of the Goods Impord
£18. 9.8 1/2



To ⅓ of £540.14.5 made use of for the Estate before the Division

£180. 4. 9 1/4


To Doctor Amsons Acct

9. 1. 6


To Eliz: Vaughan makg Cloaths

.19. 3


To 5 Yds printed Linnen

1.  .   


To Toys & altering her Stays

. 4. 6



£18. 9.8 1/2
£191.10.   1/4


Contra             Cr.





Sterling
Currency


By her third of the Estate
£1617.18.  
£7618. 7.11 1/2


